Citation Nr: 1513468	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho.


REMAND

The Veteran claims entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  He claims that he is unemployable due to his service-connected disabilities, specifically, his service-connected posttraumatic stress disorder (PTSD).  The Veteran is service-connected for three disabilities: PTSD, the residuals a fractured left great toe, and malaria.  At present the Veteran's PTSD alone is the only disability with a compensable disability rating, which is 70 percent.  This meets the schedular criteria for consideration of TDIU.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

The March 2013 statement of the case (SOC) indicates in one section that a VA Compensation and Pension examination of the Veteran was conducted on December 30, 2012, while another section indicates the correct date of examination in December 30, 2010.  Review of the evidence of record reveals very little medical evidence related to the Veteran's service-connected PTSD.  Essentially there are two Compensation and Pension examination reports dated in 2008 and 2010, and a few treatment records from a Vet Center dated in 2010 and 2011.  Actual treatment records from the VA medical center (VAMC) do not reveal treatment for PTSD, and actually reveal negative screening results for psychiatric symptoms on general medical treatment.  

In as much as the most recent VA examination of the Veteran was conducted over half a decade ago and there is very little medical evidence related to the severity of the Veteran's PTSD and its affect on his occupational functioning and employability, another examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure any identified evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO should obtain complete copies of the Veteran's VA medical treatment records for the period of time from 2011 to the present.  

3.  The Veteran must be afforded a VA examination for his service-connected disabilities (PTSD, the residuals a fractured left great toe, and malaria) by an examiner who discuss what effect the Veteran's service-connected disability has on his ability to work with particular emphasis on the service-connected PTSD.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities particularly his PTSD.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  The examiner should comment on the Veteran's current level of social and occupational impairment due to his service-connected disabilities with particular attention to his psychiatric disorder . . . including especially the impact this condition has on his ability to work (that is, his ability to secure or follow a substantially gainful occupation).  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for TDIU must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

